DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/469336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203).
Regarding claims 1-10 and 14-17:  Kuhlman (US ‘377) discloses methods of preparing polyetherimides [abstract], wherein Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD (meta-phenylenediamine [0093; Table 1]), 0.204 g (0.0011 mol) of 4-ClPA (4-chlorophthalic anhydride [0093; Table 1]), 9.839 g (0.054 mol) of 3-ClPA (3-chlorophthalic anhydride [0093; Table 1]) (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl (hexaethylguanidinium chloride [0093; Table 1]), 0.2187 g (0.0009345 mol) of NaPCP (sodium para-cumyl phenol [0093; Table 1]), 70 g of oDCB (ortho-dichlorobenzene [0093; Table 1]), and 0.32 g of Ultem 1000 (polyetherimide) at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (3,3’bis(chlorophthalimide), 3,4’bis(chlorophthalimide), 4,4’bis(chlorophthalimide)) (95:4:1) at 28 wt% solids (~40 g oDCB) [Ex. 2; 0099-0101].  The resulting mixture was reacted with 6.157 g (0.02263 mol) of Na2BPA (disodium bisphenol A [0093; Table 1]) and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl at 200 oC to afford a polyetherimide (corresponding to ~1.7 wt% Ultem based on the polyetherimide produced) having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  Kuhlman (US ‘377) discloses the composition can contain polymers, such as polyetherimide (i.e. Ultem 1000) and poly(amide-imide) [0073].
Kuhlman (US ‘377) discloses at least 90 wt% of the 3,3’bis(chlorophthalimide) [0005], but does not specifically disclose Ex. 2 having a 95:5 molar ratio of 3-ClPA:4-ClPA.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Kuhlman (US ‘377) does not disclose Ex. 2 containing poly(amide-imide).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed poly(amide-imide), and would have been motivated to do so since Kuhlman (US ‘377) discloses polyetherimide (i.e. Ultem 1000) and poly(amide-imide) as polymers [0073] [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Ye et al. (US ‘203) provides evidence that Ultem 1000 is a polyetherimide [0060].
Regarding claims 11-13:  Kuhlman (US ‘377) discloses the basic claimed composition [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. the polyetherimide produced by the method has a viscosity that is at least 25% lower than the viscosity of a polyetherimide produced using a molar ratio of 3-halophthalic anhydride to 4-halophthalic anhydride of 05:95, when viscosity is determined using Parallel Plate Rheometry at 380°C at 1 rad/sec to 100 rad/sec [instant claim 11]; the polyetherimide produced by the method has a viscosity that is at least 30% lower than the viscosity of a polyetherimide produced using a molar ratio of 3-halophthalic anhydride to 4-halophthalic anhydride of 05:95, when viscosity is determined using Parallel Plate Rheometry at 380°C [instant claim 12]; the polyetherimide produced by the method has a viscosity that is at least 40% lower than the viscosity of a polyetherimide produced using a molar ratio of 3-halophthalic anhydride to 4-halophthalic anhydride of 05:95, when viscosity is determined using Parallel Plate Rheometry at 380°C [instant claim 13], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203).
Regarding claim 18:  Kuhlman (US ‘377) discloses methods of preparing polyetherimides [abstract], wherein Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD (meta-phenylenediamine [0093; Table 1]), 0.204 g (0.0011 mol) of 4-ClPA (4-chlorophthalic anhydride [0093; Table 1]), 9.839 g (0.054 mol) of 3-ClPA (3-chlorophthalic anhydride [0093; Table 1]) (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl (hexaethylguanidinium chloride [0093; Table 1]), 0.2187 g (0.0009345 mol) of NaPCP (sodium para-cumyl phenol [0093; Table 1]), 70 g of oDCB (ortho-dichlorobenzene [0093; Table 1]), and 0.32 g of Ultem 1000 (polyetherimide) at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (3,3’bis(chlorophthalimide), 3,4’bis(chlorophthalimide), 4,4’bis(chlorophthalimide)) (95:4:1) at 28 wt% solids (~40 g oDCB) [Ex. 2; 0099-0101].  The resulting mixture was reacted with 6.157 g (0.02263 mol) of Na2BPA (disodium bisphenol A [0093; Table 1]) and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl to afford a polyetherimide having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  Kuhlman (US ‘377) discloses the composition can contain polymers, such as polyetherimide (i.e. Ultem 1000) and poly(amide-imide) [0073].
Kuhlman (US ‘377) discloses at least 90 wt% of the 3,3’bis(chlorophthalimide) [0005], but does not specifically disclose Ex. 2 having a 95:5 molar ratio of 3-ClPA:4-ClPA.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Kuhlman (US ‘377) does not disclose Ex. 2 containing poly(amide-imide).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed poly(amide-imide), and would have been motivated to do so since Kuhlman (US ‘377) discloses polyetherimide (i.e. Ultem 1000) and poly(amide-imide) as polymers [0073] [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Ye et al. (US ‘203) provides evidence that Ultem 1000 is a polyetherimide [0060].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203).
Regarding claim 19:  Kuhlman (US ‘377) discloses methods of preparing polyetherimides [abstract], wherein Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD (meta-phenylenediamine [0093; Table 1]), 0.204 g (0.0011 mol) of 4-ClPA (4-chlorophthalic anhydride [0093; Table 1]), 9.839 g (0.054 mol) of 3-ClPA (3-chlorophthalic anhydride [0093; Table 1]) (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl (hexaethylguanidinium chloride [0093; Table 1]), 0.2187 g (0.0009345 mol) of NaPCP (sodium para-cumyl phenol [0093; Table 1]), 70 g of oDCB (ortho-dichlorobenzene [0093; Table 1]), and 0.32 g of Ultem 1000 (polyetherimide) at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (3,3’bis(chlorophthalimide), 3,4’bis(chlorophthalimide), 4,4’bis(chlorophthalimide)) (95:4:1) at 28 wt% solids (~40 g oDCB) [Ex. 2; 0099-0101].  The resulting mixture was reacted with 6.157 g (0.02263 mol) of Na2BPA (disodium bisphenol A [0093; Table 1]) and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl to afford a polyetherimide having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  Kuhlman (US ‘377) discloses the composition can contain polymers, such as polyetherimide (i.e. Ultem 1000) and poly(amide-imide) [0073].
Kuhlman (US ‘377) discloses at least 90 wt% of the 3,3’bis(chlorophthalimide) [0005], but does not specifically disclose Ex. 2 having a 95:5 molar ratio of 3-ClPA:4-ClPA.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Kuhlman (US ‘377) does not disclose Ex. 2 containing poly(amide-imide).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed poly(amide-imide), and would have been motivated to do so since Kuhlman (US ‘377) discloses polyetherimide (i.e. Ultem 1000) and poly(amide-imide) as polymers [0073] [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Ye et al. (US ‘203) provides evidence that Ultem 1000 is a polyetherimide [0060].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection of claims based upon Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203) is maintained.
Kuhlman (US ‘377) was relied on for disclosing methods of preparing polyetherimides [abstract], wherein Kuhlman (US ‘377) discloses the composition can contain polymers, such as polyetherimide (i.e. Ultem 1000) and poly(amide-imide) [0073].  Kuhlman (US ‘377) discloses Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD  0.204 g (0.0011 mol) of 4-ClPA, 9.839 g (0.054 mol) of 3-ClPA (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl, 0.2187 g (0.0009345 mol) of, 70 g of oDCB, and 0.32 g of Ultem 1000 (polyetherimide ) {poly(amide-imide) exchanged for polyetherimide [0073]; see above} at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (95:4:1) at 28 wt% solids (~40 g oDCB) [Ex. 2; 0099-0101].  The resulting mixture was reacted with 6.157 g (0.02263 mol) of Na2BPA and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl at 200 oC to afford a polyetherimide (corresponding to ~1.7 wt% Ultem {poly(amide-imide); see above} based on the polyetherimide produced) having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  
Kuhlman (US ‘377) discloses at least 90 wt% of the 3,3’bis(chlorophthalimide) [0005], but does not specifically disclose Ex. 2 having a 95:5 molar ratio of 3-ClPA:4-ClPA.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Kuhlman (US ‘377) does not disclose Ex. 2 containing poly(amide-imide).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed poly(amide-imide), and would have been motivated to do so since Kuhlman (US ‘377) discloses polyetherimide (i.e. Ultem 1000) and poly(amide-imide) as polymers [0073] [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
While Ex. 1-5 {i.e. 95:5 to 60:40 3-ClPA:4-ClPA; 100 mol% mPD; 2.597 g polyetherimide (Mw 45,000-48,000 Daltons)} listed in Table 2 appear to provide unexpected results over Comparative Example 6-7, however, Ex. 1-5 employed in Table 2 represent specific compositions and are not commensurate in scope with the breadth of compositions included in claim 1.  It is unclear if 95:5 to 60:40 3-ClPA:4-ClPA, 100 mol% mPD and 2.597 g polyetherimide (Mw 45,000-48,000 Daltons) afford the unexpected results, or if any amount of the claimed polymer additive, and any diamine having four bonds between the amine groups yield comparable results.  
As the data obtained from Ex. 1-5 in Tables 2 was obtained from compositions of narrower scope than the broad genus of claim 1, it is not possible for the examiner to conclude the data from Table 2 represent unexpected results over the prior art of record [see also MPEP 716.01(c), 716.02(d), 2145; In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972)].
Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].  See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972).  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) [See MPEP 716.02(d)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767